DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on September 23, 2021 is acknowledged.  Five pages of amended claims, ten pages of amended specification, and three pages of amended drawings were received on September 23, 2021.  Claims 1-11, 14, 18, and 18 have been cancelled. Claims 12-13 and 19 have been amended.  Claims 20-21 are newly presented.  The claims are amended to overcome rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  The specification and drawings are amended such that they are no longer objected to.  
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Schlemmer on 11/17/2021.
The application has been amended as follows: 
Claim 12 (Line 8) “…within said elongated nozzle body;”
Adding the word “elongated” before “nozzle body” ensures proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims. 

Claim 13 (Line 4) “…a plurality of radial  support legs…”
Replacing the word “radially” with “radial” ensures proper grammar.

Claim 21 (Line 8) “…within said elongated nozzle body;”
Adding the word “elongated” before “nozzle body” ensures proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims. 
Allowable Subject Matter
	Claims 12-13, 15-17, and 19-21 are allowable.
	The following is an examiner’s statement of reasons for allowance: The prior art US PGPUB 2016/0228892 A1 to St. Peter (“St. Peter”) fails to teach, disclose, or suggest, in combination with other limitations recited in independent Claims 12 and 21, an electrostatic sprayer comprising a liquid feed tube including an end section having a reduced diameter liquid passage for accelerating electrically charged liquid directed through said liquid feed tube; said end section having a plurality of cross slots for directing electrically charged liquid flow streams radially outward of said liquid feed tube into an internal mixing chamber; and an air guide mounted adjacent an upstream end of a spray tip in surrounding relation to said liquid feed tube for defining an inwardly converging gas passage in communication with an annular atomizing gas passage for channeling and converging pressurized atomizing gas from said annular atomizing gas passage through an annular gas passage surrounding a liquid feed tube end section defined between said air guide and said liquid feed tube end section directly across said cross slots for interaction and atomization of the electrically charged liquid discharging from said cross slots and for direction of atomized liquid into said mixing chamber for subsequent discharge from said spray tip discharge orifice.
	One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the electrostatic sprayer of St. Peter or other prior art such that it comprises a liquid feed tube including an end section having a reduced diameter liquid passage for accelerating electrically charged liquid directed through said liquid feed tube; said end section having a . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752                                                                                                                                                                                         

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 18, 2021